Citation Nr: 1437246	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  13-06 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial disability rating for an anxiety disorder in excess of 30 percent.

2.  Entitlement to a higher (compensable) disability rating for bilateral sensorineural hearing loss.

3.  Entitlement to a higher initial disability rating for tinnitus in excess of 10 percent.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1950 to March 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 7, 2012 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which granted service connection for left ear sensorineural hearing loss and assigned a noncompensable initial rating with an effective date of September 21, 2010.  Effective the same date, the RO also renamed the disability as bilateral sensorineural hearing loss because service connection was already in effect for right ear hearing loss.  This matter also comes on appeal from a September 17, 2012 RO rating decision, which granted service connection for an anxiety disorder and assigned an initial disability rating of 30 percent effective September 21, 2010.

At the outset the Board notes that, as to hearing loss, the original issues included both entitlement to service connection for left ear sensorineural hearing loss, and entitlement to an increased (compensable) disability rating for right ear sensorineural hearing loss.  Upon granting service connection for the left ear hearing loss, the RO merged that initial rating issue with the issue of increased (compensable) disability rating for right ear sensorineural hearing loss and, upon applying the proper law, found that a noncompensable rating was warranted for bilateral hearing loss.  Were the Board to find that a compensable disability rating was warranted for hearing loss during the period on appeal, the Board would have to consider the appropriate effective date(s) pursuant to 38 C.F.R. § 3.400 (2013); however, as the instant decision finds that a compensable rating is not warranted for any period on appeal, the Board need not consider the appropriate effective date for any increase pursuant to 38 C.F.R. § 3.400, including any question of whether entitlement to an increased rating arose one year prior to the date of receipt of claim for increase.

The Veteran has appealed from the initial rating assigned for multiple issues on appeal.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the Veteran's service-connected anxiety disorder has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as depressed mood with marked decrease in interest and pleasure in usual activities, feelings of worthlessness, frequent crying spells, irritability, anger, anxiety, nervousness with paranoid feelings, hypervigilance, social isolation, disorientation to time, distressing flashbacks, sleep impairment with nightmares, and low energy.

2.  For the entire rating period on appeal, the Veteran's bilateral sensorineural hearing loss has been manifested by no more than level II hearing in the right ear and level II hearing in the left ear.

3.  For the entire initial rating period on appeal, the Veteran's service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260.

4.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a 70 percent disability rating for the service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2013).

2.  For the entire rating period on appeal, the criteria for a higher (compensable) disability rating for bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.25, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.87, Diagnostic Code 6260 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In October 2010, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The VCAA notice also discussed the evidence needed to support a claim for an increased disability rating and for entitlement to TDIU.  The October 2010 VCAA notice was issued to the Veteran prior to the September 2012 rating decisions.  The issues on appeal were readjudicated in the February 2013 statement of the case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA mental health and audiology examinations in February 2011.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  The VA examiner at the February 2011 audiology examination specifically addressed the effect of the Veteran's hearing loss on his occupational and daily activities.

All relevant documentation has been secured to the extent possible, and all relevant facts have been developed.  The Board notes that VA attempted to procure the Veteran's outstanding Social Security Administration (SSA) records.  In August 2012, VA was notified by SSA that no medical records were available.  A formal finding of unavailability was subsequently issued.  Further, VA sent a letter to the Veteran in August 2012 requesting that he provide any copies of the SSA records which may have been in his possession.  In an October 2012 response, the Veteran informed VA that he did not have copies of the SSA records in his possession.  The Board also notes that the Veteran did not identify any VA medical facilities at which he received treatment for his disabilities.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Disability Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart, 21 Vet. App. at 511.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).


Initial Disability Rating for an Anxiety Disorder

Under Diagnostic Codes 9400, a 30 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms   (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran received a VA mental health examination in February 2011.  The examination report conveys that the Veteran advanced having difficulty remembering much of his past.  For instance, he was unable to recall when he got married.  He also noted symptoms of anxiety, memory and concentration difficulties, sadness, irritability, and outbursts of anger.  In his interpersonal relationships, the Veteran noted that he is somewhat distant.  

Upon examination in February 2011 the Veteran's psychomotor activity was noted as tense.  His mood was good, his affect was appropriate, and he was oriented to person and place; however, he was not oriented to time.  Under thought process, the examiner noted "paucity of ideas."  The Veteran did not suffer from delusions, hallucinations, obsessive or ritualistic behaviors, or panic attacks.  There was no suicidal or homicidal ideation, and impulse control was good.  The Veteran's remote and immediate memory was noted as mildly impaired, and his recent memory was noted as severely impaired.  The Veteran was found unable to manage his financial affairs due to concentration and memory limitations.     

In February 2011, the VA examiner diagnosed both an anxiety disorder, which was assigned a GAF of 60, and a cognitive disorder, which was assigned a GAF of 55.  The examiner went on to opine that "at this moment the cognitive limitations overshadow any other neuropsychiatric condition the Veteran might be exhibiting."  In assigning separate GAF ratings, the Board notes that the VA examiner has differentiated between the symptomatology of a service-connected disability and a non-service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam). 

The VA examiner in February 2011 opined that the Veteran's symptoms resulted in deficiencies in the areas of thinking and employment.  The VA examiner did not find deficiencies in the areas of judgment, family relations, and mood; however, he did display reduced reliability and productivity due to his mental health symptoms.  The VA examination report reflects that the symptoms did not result in total occupational and social impairment.

VA received a private medical opinion letter in September 2010.  The private physician explained that the Veteran's mental health symptoms included sleep impairment with nightmares and flashbacks to traumatic incidents.  He is also nervous, hypervigilant, and worried that someone is watching him and/or that something bad could happen.  Loud noises make him anxious, he is unable to stay in crowded places, and he has isolated himself.  The Veteran is regularly disoriented, irritated, and anxious, with feelings of worthlessness and sadness resulting in frequent crying spells.  His mood is depressed with a marked decrease in interest and pleasure as to his usual activities.  Further, his energy is consistently low and he has concentration and memory problems.

The record also contains various private mental examination documents dating from 1977 to 1997.  These records contain many of the same symptoms addressed above.  The Board notes that a December 1980 private medical record indicates that the Veteran had suicidal ideation, having specifically advanced that "the person who commits suicide is solving a problem."  The private psychiatrist opined that the Veteran would be unable to work for an indefinite period of time.  A March 1978 private mental examination revealed that the veteran had both suicidal and homicidal ideation.    

After a review of all the evidence, lay and medical, the Board finds that, for the entire disability rating period on appeal, the service-connected anxiety disorder was productive of no more than occupational and social impairment with deficiencies in most areas due to such symptoms as depressed mood with marked decrease in interest and pleasure in usual activities, feelings of worthlessness, frequent crying spells, irritability, anger, anxiety, nervousness with paranoid feelings, hypervigilance, social isolation, disorientation to time, distressing flashbacks, sleep impairment with nightmares, low energy, and orientation to person and place, without delusions, hallucinations, obsessive or ritualistic behaviors, panic attacks, homicidal ideation, impaired impulse control, or recent suicidal ideation.  The anxiety disorder GAF was 60.  These symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 70 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the mental health symptomatology has been shown to more nearly approximate occupational and social impairment most closely approximating the criteria for a 70 percent rating for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record does not establish that the Veteran's mental health disability picture encompasses symptoms or occupational or social impairment that more nearly approximate the criteria for a 100 percent disability rating.  The evidence shows no symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to place.  Further, the report from the February 2011 VA mental health examination reflects that the VA examiner explicitly opined that the Veteran was not totally occupationally and/or socially impaired.  Given these findings, the criteria for a rating in excess of 70 percent for the Veteran's mental health disabilities have not been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 and 9434.

Compensable Disability Rating for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audio examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 
38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

After a review of all the evidence, lay and medical, the Board finds that, for the entire period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that a higher (compensable) disability rating for the service-connected bilateral sensorineural hearing loss is not warranted.  The relevant evidence for this claim consists of the Veteran's lay statements and the VA audio examination report dated February 2011.

The Veteran underwent a VA audio examination in February 2011.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
30
55
LEFT
15
20
30
40

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 88 percent bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported having difficulty hearing in noisy environments, following group conversations, and enjoying his shows on the television.  The examiner opined that, if the Veteran were employed, his hearing difficulties could increase tardiness and limit his ability to talk in noisy environments, participate in meetings, answer the telephone, and follow instructions.

Based upon the results of the February 2011 VA audio examination, a Roman numeral II is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral II is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable evaluation.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are not for application as the results of the February 2011 VA audio examination did not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

The application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation at any point during the rating period on appeal.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) disability rating for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Higher Initial Disability Rating for Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The Federal Circuit affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 
10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.  

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for anxiety disorder, bilateral hearing loss, and/or tinnitus under 38 C.F.R. § 3.321(b)(1).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, as to the service-connected anxiety disorder, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's anxiety disorder with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Codes 9400, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that a compensable rating will be assigned for an anxiety disorder which manifest by various levels of occupational and social impairment.  The Veteran's anxiety disability picture has been shown to encompass occupational and social impairment and symptoms which fall squarely within the diagnostic criteria for a 70 percent evaluation for all relevant periods.  The Veteran's service-connected anxiety disorder is productive of no more than occupational and social impairment with deficiencies in most areas due to such symptoms as depressed mood with marked decrease in interest and pleasure in usual activities, feelings of worthlessness, frequent crying spells, irritability, anger, anxiety, nervousness with paranoid feelings, hypervigilance, social isolation, disorientation to time, distressing flashbacks, sleep impairment with nightmares, low energy, and orientation to person and place, without delusions, hallucinations, obsessive or ritualistic behaviors, panic attacks, homicidal ideation, impaired impulse control, or recent suicidal ideation; and an anxiety GAF score of 60.   

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's service-connected anxiety disorder has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.

As to bilateral hearing loss, with respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  At the February 2011 VA audiometric examination, the Veteran reported that his functional impairments due to hearing loss included difficulty hearing in noisy environments, following group conversations, and enjoying his shows on the television.  Further, the VA examiner noted that, in an employment setting, the hearing loss could increase tardiness and limit the Veteran's ability to talk in noisy environments, participate in meetings, answer the telephone, and follow instructions.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties, along with the functional impact identified by the VA examiner, are factors contemplated in the regulations and schedular rating criteria.

As to tinnitus, with respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  The Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent evaluation for such a disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple disabilities.  In the absence of exceptional factors associated with anxiety disorder, bilateral hearing loss, and/or tinnitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the instant decision the Board grants a TDIU; therefore, the Board need not consider the provisions of Rice v. Shinseki, 22 Vet. App. 447 (2009).

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2013).

In the instant decision the Board grants a higher initial disability rating of 70 percent for the service-connected anxiety disorder for the entire rating period on appeal; thus, the combined rating percentage criteria for a TDIU throughout the period on appeal has been met.  See 38 C.F.R. § 4.16(a).  The Veteran is also service connected for tinnitus, rated at 10 percent disabling, and bilateral sensorineural hearing loss, which is noncompensable (0 percent).  

The Veteran contends that his service-connected disabilities are sufficient to prevent him from obtaining or maintaining substantially gainful employment.  The report from the February 2011 VA mental health examination reflects that the Veteran was unsure when he "retired;" however, the evidence of record reflects that the Veteran has not worked since sometime between 1976 and 1980.  The Veteran's application for TDIU benefits reflects that the Veteran worked as a film projectionist from service separation until 1980.  

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The VA examiner at the February 2011 VA mental health examination opined that the Veteran was deficient in the areas of thinking and occupation.  As to thinking, the Veteran displayed an inability to sustain the level of concentration necessary to perform adaptive activities without directions or supervision.  As to occupation, the VA examiner opined that the mental health symptoms were significant enough to limit the timely and appropriate completion of tasks commonly found in an average work setting.  Further, the VA examiner opined that the Veteran was unable to manage his personal financial affairs without supervision or direction.  This opinion led to the RO issuing a November 2013 decision finding the Veteran to not be competent for VA purposes.

The report from the February 2011 VA audio examination conveys that the VA examiner opined that the Veteran's hearing disabilities could result in tardiness and limit the Veteran's ability to talk in noisy environments, participate in meetings, answer the telephone, and follow instructions.  The September 2010 private medical letter did not address the effect of the Veteran's mental health and/or hearing disabilities on his employability; however, a private examiner in December 1980 opined that the Veteran would be unable to engage in any work setting indefinitely.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unemployable.  The February 2011 VA audio examination report conveys that the Veteran's hearing disabilities would cause difficulty in his interactions with coworkers and his understanding of instructions relayed to him.  The report of the February 2011 VA mental health examination advances that even if the Veteran were able to understand the instructions given to him, his mental disability would prevent him from completing his duties in a timely and/or appropriate manner.  


Given the Veteran's physical and mental limitations due to the service-connected disabilities, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or maintaining gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

An initial disability rating of 70 percent, but no higher, for the service-connected anxiety disorder for the entire appellate period is granted.

For the entire rating period on appeal, a higher (compensable) disability rating for service-connected bilateral sensorineural hearing loss is denied.

For the entire initial rating period on appeal, a disability rating in excess of 10 percent for service-connected tinnitus is denied.

A TDIU is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


